DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (defined by Claims 1-14) in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The reply filed on 12/13/2021 did not include an election of species as required. However, during telephone conversations with Cameron W. Beddard on 01/12/2022 and 01/13/2022, a provisional election was made without traverse to prosecute the invention of Species A (defined by Claims 3-7 and 13-14, with generic Claims 1, 2, and 12). Affirmation of this election must be made by applicant in replying to this Office action. Claims 8-11 and 15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Presently, Claims 1-7 and 12-14 remain pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-221349, filed on 11/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/09/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Drawings
Figures 3-4 and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “106” has been used to designate both a switch (SW3) and a second impedance in Fig. 1 (also see Para. [0026], [0032], [0041-0043], [0053], [0057], and [0078-0079] of the original specification which disclose that reference character “106” designates both a switch SW3 and a second impedance); 
reference character “107” has been used to designate both a second resistance element (R1) and a time constant in Fig. 1 (also see Para. [0041-0043] and [0078-0079] of the original specification which disclose that reference character “107” designates both a second resistance element R1 and a time constant); 
reference character “108” has been used to designate both a switch (SW5) and a gain in Fig. 1 (also see Para. [0031], [0041-0044], [0067], and [0078-0079] of the original specification which disclose that reference character “108” designates both a switch SW5 and a gain); 
reference character “116” has been used to designate both a control signal (TRSWON) and a switch (SW2) in Fig. 1 (also see Para. [0025] of the original specification which discloses that reference character “116” designates both a control signal TRSWON and a switch SW2);
reference character “600” has been used to designate each the NMOS1 element, the MN2, the NMOS, a transistor, and the FET in Fig. 6 (also see Para. [0055-0057] of the original specification which disclose that reference character “600” designates the NMOS1 element, the MN2, the NMOS, a transistor, and the FET); and 
reference characters "107" and "120" have both been used to designate resistance element/resistor (R1) in Fig. 1 (also see Para. [0028-0030], [0041], [0043], and [0078] of the original specification which disclose that reference characters "107" and "120" both designate resistance element/resistor R1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “OUTN” in Fig. 1-4; “S707”, “S708”, “S709”, “S711”, and “S712” in Fig. 7; and “800”, “801”, “802”, “804”, “805”, “806”, and “807” in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 4-6, and 12-13 are objected to because of the following informalities:  
Claim 2, lines 4-5, the limitation “a gate of the MOS transistor” should be changed to “a gate of each of the pair of MOS transistors”;
Claim 2, line 7, the limitation “the gate control terminal” should be changed to “the control terminal”;
Claim 2, lines 10-11, the limitation “a state different from a steady reception state” should be changed to “a different state different from a steady reception state” because dependent Claims 3 and 5 mention “the different state”;
Claim 4, lines 2 and 3-4, each of the limitations “the gate control terminal” should be changed to “the control terminal”;
Claim 5, line 2, the limitation “the at least two elements” should be changed to “the at least two or more
Claim 5, lines 3-4, the limitation “all the elements” should be changed to “all of the at least two or more elements”;
Claim 6, line 2, the limitation “the gate control terminal” should be changed to “the control terminal”;
Claim 12, lines 9-10, the limitation “the transmission/reception switching” should be changed to “the transmission to the reception switching”;
Claim 12, line 11, the limitation “the output” should be changed to “an output”;
Claim 12, line 15, the limitation “the transducer” should be changed to “the plurality of transducers”;
Claim 13, line 6, the limitation “the MOS transistor” should be changed to “each of the pair of MOS transistors”; and
Claim 13, lines 12-13, the limitation “a state different from a steady reception state” should be changed to “a different state different from a steady reception state” because dependent Claim 14 mentions “the different state”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a main unit that receives the output of the adder circuit and transmits a predetermined control signal to the control circuit” in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation “a main unit that receives the output of the adder circuit and transmits a predetermined control signal to the control circuit” in Claim 12 has the following corresponding structure described in the original specification that performs the claimed function: Para. [0062], line 6, “…stored in the memory in the main unit”; Para. [0073], lines 1-6, “The ultrasonic diagnostic apparatus of the sixth embodiment has an ultrasonic probe 90 and a main unit (MAIN) 94… the received signals are added by an adder circuit 93 and sent to an AFE (analog front end) 95 in the main unit 94”; and Para. [0074], line 1, “The processor (PU) 97 in the main unit 94…”. Therefore, the “main unit” has been interpreted as corresponding to a processor, an analog front end, and a memory, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0188996 A1, with publication date 07/06/2017, hereinafter Kajiyama) in view of Boser et al. (US 2016/0380640 A1, with publication date 12/29/2016, hereinafter Boser).

Regarding Claim 1, Kajiyama discloses (Figs. 1-2 and 8-9) an ultrasonic probe (ultrasound probe 10) (see, e.g., Para. [0001] and [0097-0100]), comprising: 
a transducer (transducers 21) (see, e.g., Para. [0059], lines 11-15, “In the switch-on state at the time of reception, the transmit receive switch circuit allows a weak signal received from a transducer (a later-described transducer 21-1 depicted in FIG. 9) to pass to the receiver circuit with low loss”; also see, e.g., Para. [0010] and [0098-0100]); 
a switch circuit (transmit receive switch circuit 222) connected to the transducer (21) (see, e.g., Figs. 1 and 9, Abstract, Para. [0001], Para. [0036], Para. [0058-0059], and Para. [0104]);
a reception circuit (receiver circuit/receiver AFE 223) connected to the switch circuit (222) (see, e.g., Fig. 9, Para. [0001], Para. [0059], Para. [0077], and Para. [0104]); and
a first resistance element (resistor R1) connected to a control terminal of the switch circuit (222) (Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, where the claimed control terminal is within the disclosed shunt circuit SHNT, and Para. [0037], lines 2-4, “The filter is connected between the common gate and the common source and formed of a resistor (R1)”).
Kajiyama does not disclose that the ultrasonic probe comprises: a first switch element connected to a reception terminal provided between the switch circuit and the reception circuit; a second resistance element provided inside the reception circuit; and a second switch element provided inside the reception circuit.
However, in the same field of endeavor of ultrasonic transducers, Boser discloses (Fig. 3A) an ultrasonic probe (including example embodiment 130) (see, e.g., Para. [0014], [0028], and [0053]), comprising: 
a transducer (transducer 140) (see, e.g., Fig. 3A and Para. [0053-0054]);
a switch circuit (transmit switches 136a, 136b and receiver isolation switches 142a, 142b) connected to the transducer (140) (see, e.g., Fig. 3A and Para. [0053-0054], where the claimed switch circuit corresponds to the combination of disclosed switches 136a,b and 142a,b, and where each switch 136a,b and 142a,b is shown to be connected to the transducer 140, and where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit);
a reception circuit connected to the switch circuit (136a, 136b, 142a, 142b) (see, e.g., Fig. 3A and Para. [0053-0054], where the claimed switch circuit corresponds to the combination of disclosed switches 136a,b and 142a,b, and where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit);
a first switch element (ring down path switch 144) connected to a reception terminal provided between the switch circuit (136a, 136b, 142a, 142b) and the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the switch 144 is shown to be positioned to a reception terminal provided after the switch circuit and at the start of the reception circuit); 
a second resistance element (load/resistor 146) provided inside the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the load/resistor 146 is shown to be positioned within the reception circuit side); and 
a second switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194) provided inside the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches within the circuit 151 could correspond to a second switch element provided inside the reception circuit side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic probe of Kajiyama by including a first switch element connected to a reception terminal provided between the switch circuit and the reception circuit; a second resistance element provided inside the reception circuit; and a second switch element provided inside the reception circuit, as disclosed by Boser. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired reception circuit and in order to enhance frequency stability and tracking of the electromechanical transducer, as recognized by Boser (see, e.g., Abstract, Para. [0007], and Para. [0053-0059]). 

Regarding Claim 2, Kajiyama modified by Boser discloses the ultrasonic probe of Claim 1. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein: 
the switch circuit (transmit receive switch circuit 222) is composed of a pair of MOS transistors (NMOSFETs MN1, MN2) (see, e.g., Para. [0036], lines 1-3, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)” and Para. [0059], lines 1-4, “The transmit receive switch circuit depicted in FIG. 1 includes the NMOSFETs (MN1, MN2), which are connected between the switch input SWIN and the switch output SWOUT”), 
the control terminal constitutes a gate of the MOS transistor (MN1, MN2) (see, e.g., Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, where the claimed control terminal is within the disclosed shunt circuit SHNT), and 
at least two or more elements of a first impedance of the gate control terminal (see, e.g., Para. [0067], lines 13-17, “the voltage between the common gate COMG and the common source COMS increases in accordance with a wave transmission slew rate. In this instance, the impedance of the capacitor C1 included in the shunt circuit SHNT decreases”, where the claimed control terminal is within the disclosed shunt circuit SHNT), a second impedance of the reception terminal, a time constant of the reception circuit (see, e.g., Para. [0068], lines 1-6, “when a negative voltage wave is transmitted to increase the voltage between the common gate COMG and the common source COMS at a slew rate not higher than an RC time constant that depends on the capacitor C1 and the resistor R1, such a change is transmitted to the gate of the NMOSFET (MN3)”), and a gain of the reception circuit maintain, for a certain period of time after a transmission period ends, a state different from a steady reception state occurring after the certain period of time elapses (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception” and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required between the transmission state and the reception state).

Regarding Claim 3, Kajiyama modified by Boser discloses the ultrasonic probe of Claim 2. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein a saturation signal is not output in the different state maintained for the certain period of time (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception”, and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required for the transition between the transmission state and the reception state, and where no signal would be output during the very long time required for the transition between the transmission state and the reception state).

Regarding Claim 4, Kajiyama modified by Boser discloses the ultrasonic probe of Claim 2. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein the first impedance of the gate control terminal corresponds to the first resistance element (resistor R1) connected to the gate control terminal (Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, and Para. [0067], lines 13-17, “the voltage between the common gate COMG and the common source COMS increases in accordance with a wave transmission slew rate. In this instance, the impedance of the capacitor C1 included in the shunt circuit SHNT decreases”, and Fig. 1, where the claimed gate control terminal is within the disclosed shunt circuit SHNT, and where the disclosed impedance of the shunt circuit SHNT corresponds to the disclosed resistor R1 because the resistor R1 is also within the shunt circuit SHNT, therefore it is inherent that the impedance of the gate control terminal corresponds to the resistance element connected to the gate control terminal), and wherein the time constant of the reception circuit corresponds to the resistance element (see, e.g., Para. [0068], lines 1-6, “when a negative voltage wave is transmitted to increase the voltage between the common gate COMG and the common source COMS at a slew rate not higher than an RC time constant that depends on the capacitor C1 and the resistor R1, such a change is transmitted to the gate of the NMOSFET (MN3)”, where the disclosed RC time constant depends on the capacitor C1 and the resistor R1, therefore, it is inherent that the time constant of the reception circuit corresponds to a resistance element).
Kajiyama does not disclose wherein [1] the second impedance of the reception terminal corresponds to the first switch element connected to the reception terminal, [2] the time constant of the reception circuit corresponds to specifically the second resistance element provided inside the reception circuit, and [3] the gain of the reception circuit corresponds to the second switch element provided inside the reception circuit.
However, in the same field of endeavor of ultrasonic transducers, Boser discloses (Fig. 3A) [1] wherein the second impedance of the reception terminal corresponds to the first switch element (ring down path switch 144) connected to the reception terminal (see, e.g., Fig. 3A and Para. [0054], where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the switch 144 is shown to be positioned to a reception terminal provided after the switch circuit and at the start of the reception circuit, and where it is disclosed that the switch 144 is positioned in series with a resistor 146 that is also positioned to a reception terminal provided after the switch circuit and at the start of the reception circuit, therefore it is inherent that resistor 146 of the reception terminal would have an impedance that corresponds to the switch 144 of the reception terminal), [2] the second resistance element (load/resistor 146) provided inside the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the load/resistor 146 is shown to be positioned at the reception terminal within the reception circuit side, and where it is inherent from Kajiyama that the disclosed resistance element of Boser can have a corresponding time constant), and [3] wherein the gain of the reception circuit corresponds to the second switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194) provided inside the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches within the circuit 151 could correspond to a second switch element provided inside the reception circuit side, and where it is disclosed that the switch 180 (for example) is positioned between the outputs of the amplifier 176, and where the amplifier 176 is positioned within the reception circuit, and where it is inherent that the amplifier 176 within the reception circuit would have a gain value associated with it, therefore, it is inherent that the gain of the amplifier 176 of the reception circuit corresponds to the switch element 180 provided inside the reception circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Kajiyama modified by Boser by including that the second impedance of the reception terminal corresponds to the first switch element connected to the reception terminal, by including the second resistance element provided inside the reception circuit, and by including that the gain of the reception circuit corresponds to the second switch element provided inside the reception circuit, as disclosed by Boser. One of ordinary skill in the art would have been motivated to make this modification in order to provide the desired reception circuit and in order to enhance frequency stability and tracking of the electromechanical transducer, as recognized by Boser (see, e.g., Abstract, Para. [0007], and Para. [0053-0059]). 

Regarding Claim 5, Kajiyama modified by Boser discloses the ultrasonic probe of Claim 2. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein the at least two elements sequentially switch from the different state to the steady reception state, and all the elements transition to the steady reception state after the certain period of time (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception”, and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required between the transmission state and the reception state).

Regarding Claim 7, Kajiyama modified by Boser discloses the ultrasonic probe of Claim 2. Kajiyama does not disclose wherein the gain of the reception circuit is controlled by switching the second switch element provided between differential outputs of the reception circuit.
However, in the same field of endeavor of ultrasonic transducers, Boser discloses (Fig. 3A) wherein the gain of the reception circuit is controlled by switching the second switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194) provided between differential outputs of the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches within the circuit 151 could correspond to a second switch element provided inside the reception circuit side, and where it is disclosed that the switch 180 (for example) is positioned between the differential outputs of the amplifier 176, and where the amplifier 176 is positioned within the reception circuit, and where it is inherent that the amplifier 176 within the reception circuit would have a gain value associated with it, therefore, it is inherent that the gain of the amplifier 176 of the reception circuit is controlled by the switch element 180 provided between the differential outputs of the amplifier 176 inside the reception circuit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Kajiyama modified by Boser by see, e.g., Abstract, Para. [0007], and Para. [0053-0059]). 

Regarding Claim 12, Kajiyama discloses (Figs. 1-2 and 8-9) an ultrasonic diagnostic apparatus (see, e.g., Para. [0001] and [0097-0100]) comprising: 
an ultrasonic probe (ultrasound probe 10) (see, e.g., Para. [0100], lines 1-3, “FIG. 8 illustrates a configuration of the ultrasonic diagnosis apparatus that is formed of a main unit 50 and an ultrasound probe 10”) including: 
a plurality of transducers (transducers 21) (see, e.g., Para. [0059], lines 11-15, “In the switch-on state at the time of reception, the transmit receive switch circuit allows a weak signal received from a transducer (a later-described transducer 21-1 depicted in FIG. 9) to pass to the receiver circuit with low loss”; also see, e.g., Para. [0010] and [0098-0100]), 
a transmission/reception circuit (transmitter/receiver circuits 22) that is provided corresponding to each of the plurality of transducers (21) (see, e.g., Fig. 8 and Para. [0100], lines 6-8, “The subarrays 20 each include multiple transducers 21 (21-1 to 21-m; m pieces), [and] multiple transmitter/receiver circuits 22 (22-1 to 22-m) for the transducers 21”) and switches an ultrasonic wave from transmission to reception (see, e.g., Para. [0104], lines 3-7, “The transmitter/receiver circuit 22-1 (the same holds true for the transmitter/receiver circuit 22-2 to 22-m) for each transducer includes a transmitter circuit 221, a transmit receive switch circuit 222, a receiver AFE (223), and a fine delay circuit 224”, where the disclosed switching form transmission to reception occurs within the disclosed transmit receive switch circuit 222, which is disclosed to be within the transmitter/receiver circuit 22), 
an adder circuit (adder circuit 23) that adds outputs of a plurality of the transmission/reception circuits (22) (see, e.g., Para. [0100], lines 6-10, “The subarrays 20 each include… an adder circuit 23 common to the transmitter/receiver circuits 22” and Para. [0102], lines 4-6, “reception outputs from the transmitter/receiver circuits 22 are added by the adder circuit 23 addition”), and 
a control circuit (subarray control logic circuit 24, IC control logic circuit 30) that controls the transmission/reception switching (see, e.g., Para. [0100], lines 6-11, “The subarrays 20 each include… a subarray control logic circuit 24 for controlling the transmitter/receiver circuits 22” and Para. [0103], lines 4-5, “the IC control logic circuit 30 exercises control, such as transmission/reception switching control”); and 
a main unit (main unit 50) (see, e.g., Para. [0100], lines 1-3, “FIG. 8 illustrates a configuration of the ultrasonic diagnosis apparatus that is formed of a main unit 50 and an ultrasound probe 10”) that receives the output of the adder circuit (23) (see, e.g., Para. [0102], lines 4-7, “reception outputs from the transmitter/receiver circuits 22 are added by the adder circuit 23 addition and forwarded to an AFE (51) in the main unit 50”) and transmits a predetermined control signal to the control circuit (24, 30) (see, e.g., Para. [0103], lines 1-3, “The processor 52 in the main unit 50 transmits a control signal to the IC control logic circuit 30 in the ultrasound probe 10”), 
the ultrasonic probe (10) having: 
a switch circuit (transmit receive switch circuit 222) connected to the transducer (21) (see, e.g., Figs. 1 and 9, Abstract, Para. [0001], Para. [0036], Para. [0058-0059], and Para. [0104]), 
receiver circuit/receiver AFE 223) connected to the switch circuit (222) (see, e.g., Fig. 9, Para. [0001], Para. [0059], Para. [0077], and Para. [0104]), and
a first resistance element (resistor R1) connected to a control terminal of the switch circuit (222) (Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, where the claimed control terminal is within the disclosed shunt circuit SHNT, and Para. [0037], lines 2-4, “The filter is connected between the common gate and the common source and formed of a resistor (R1)”). 
Kajiyama does not disclose that the ultrasonic probe comprises: a first switch element connected to a reception terminal provided between the switch circuit and the reception circuit; a second resistance element provided inside the reception circuit; and a second switch element provided inside the reception circuit.
However, in the same field of endeavor of ultrasonic transducers, Boser discloses (Fig. 3A) an ultrasonic probe (including example embodiment 130) (see, e.g., Para. [0014], [0028], and [0053]), comprising: 
a transducer (transducer 140) (see, e.g., Fig. 3A and Para. [0053-0054]);
a switch circuit (transmit switches 136a, 136b and receiver isolation switches 142a, 142b) connected to the transducer (140) (see, e.g., Fig. 3A and Para. [0053-0054], where the claimed switch circuit corresponds to the combination of disclosed switches 136a,b and 142a,b, and where each switch 136a,b and 142a,b is shown to be connected to the transducer 140, and where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit);
a reception circuit connected to the switch circuit (136a, 136b, 142a, 142b) (see, e.g., Fig. 3A and Para. [0053-0054], where the claimed switch circuit corresponds to the combination of disclosed switches 136a,b and 142a,b, and where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit);
a first switch element (ring down path switch 144) connected to a reception terminal provided between the switch circuit (136a, 136b, 142a, 142b) and the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the left side of the transducer and switches 136a,b when viewing Fig. 3A correspond to a transmit circuit and all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the switch 144 is shown to be positioned to a reception terminal provided after the switch circuit and at the start of the reception circuit); 
a second resistance element (load/resistor 146) provided inside the reception circuit (see, e.g., Fig. 3A and Para. [0054], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, therefore the load/resistor 146 is shown to be positioned within the reception circuit side); and 
a second switch element (any switch within anti-aliasing circuit 151, i.e., switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, or 194) provided inside the reception circuit (see, e.g., Fig. 3A, Para. [0054], and Para. [0056], where all elements to the right side of the transducer and switches 142a,b when viewing Fig. 3A correspond to a reception circuit, and where switches 162, 164, 168, 170, 178, 180, 182,186, 188, 192, and 194 are each shown to be positioned within the circuit 151, therefore any of those switches within the circuit 151 could correspond to a second switch element provided inside the reception circuit side).
see, e.g., Abstract, Para. [0007], and Para. [0053-0059]). 

Regarding Claim 13, Kajiyama modified by Boser discloses the ultrasonic diagnostic apparatus of Claim 12. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein: 
the switch circuit (transmit receive switch circuit 222) is composed of a pair of MOS transistors (NMOSFETs MN1, MN2) (see, e.g., Para. [0036], lines 1-3, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)” and Para. [0059], lines 1-4, “The transmit receive switch circuit depicted in FIG. 1 includes the NMOSFETs (MN1, MN2), which are connected between the switch input SWIN and the switch output SWOUT”), 
the control terminal constitutes a gate control terminal of the MOS transistor (MN1, MN2) (see, e.g., Para. [0036], lines 1-12, “switch circuit according to the embodiments includes a first MOSFET (MN1) and a second MOSFET (MN2)… The switch circuit includes a shunt circuit (SHNT) that is connected between a common gate (COMG) and a common source (COMS). The common gate is connected to the gates of the first and second MOSFETs. The common source is connected to the sources of the first and second MOSFETs”, where the claimed control terminal is within the disclosed shunt circuit SHNT), and 
subarray control logic circuit 24, IC control logic circuit 30) controls so that at least two or more elements of a first impedance of the gate control terminal (see, e.g., Para. [0067], lines 13-17, “the voltage between the common gate COMG and the common source COMS increases in accordance with a wave transmission slew rate. In this instance, the impedance of the capacitor C1 included in the shunt circuit SHNT decreases”, where the claimed control terminal is within the disclosed shunt circuit SHNT), a second impedance of the reception terminal, a time constant of the reception circuit (see, e.g., Para. [0068], lines 1-6, “when a negative voltage wave is transmitted to increase the voltage between the common gate COMG and the common source COMS at a slew rate not higher than an RC time constant that depends on the capacitor C1 and the resistor R1, such a change is transmitted to the gate of the NMOSFET (MN3)”), and a gain of the reception circuit maintain, for a certain period of time after a transmission period ends, a state different from a steady reception state occurring after the certain period of time elapses (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception” and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required between the transmission state and the reception state).

Regarding Claim 14, Kajiyama modified by Boser discloses the ultrasonic diagnostic apparatus of Claim 13. Kajiyama further discloses (Figs. 1-2 and 8-9) wherein the control circuit (subarray control logic circuit 24, IC control logic circuit 30) controls so that a saturation signal is not output in the different state maintained for the certain period of time (see, e.g., Para. [0036], lines 5-7, “The switch circuit goes into a switch-off state at the time of transmission and goes into a switch-on state at the time of reception”, and Para. [0073], lines 16-17, “a very long time is required for the transition from the switch-on state to the switch-off state”, where the claimed different state corresponds to the disclosed very long time required for the transition between the transmission state and the reception state, and where no signal would be output during the very long time required for the transition between the transmission state and the reception state).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (US 2017/0188996 A1, with publication date 07/06/2017, hereinafter Kajiyama) in view of Boser et al. (US 2016/0380640 A1, with publication date 12/29/2016, hereinafter Boser), as applied to Claim 2 above, and further in view of Kremsl et al. (US 2016/0183927 A1, with publication date 06/30/2016, hereinafter Kremsl).

Regarding Claim 6, Kajiyama modified by Boser discloses the ultrasonic probe of Claim 2, except wherein the first impedance of the gate control terminal is controlled by specifically switching a resistance value of the first resistance element.
However, in the same field of endeavor of switching circuits in ultrasound systems, Kremsl discloses (Figs. 1-3) an ultrasonic probe comprising a switch circuit, wherein the first impedance of the gate control terminal is controlled by switching a resistance value of the first resistance element (see, e.g., Abstract, lines 9-13, “An impedance of the transmit/receive switch may be dynamically adjusted by changing a resistance of the transmit/receive switch while the transmit/receive switch is in the receive phase” and Figs. 1-3, where the transmit/receive switch 112 is shown to comprise a resistor 116, therefore the resistance of the resistor 116 within the transmit/receive switch 112 changes which adjusts/controls the impedance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasonic probe of Kajiyama modified by Boser by including that the first impedance of the gate control terminal is controlled by switching a resistance see, e.g., Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR DEUTSCH whose telephone number is (571)272-0157.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793            


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793